DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites that a flow rate of the first fluid in the first flow passage and a flow rate of the second fluid in the second flow passage are determined by a preset split ration depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage.    This limitation is unclear because it states a function (determining a preset split ratio) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the extractor, the splitter, the column, the first and second pressure controllers), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner.
	Claims 3 and 4 depend on claim 1 and inherit the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's Admitted Prior Art as disclosed in the Specification and Drawings ("AAPA") in view of U.S. Patent 4,976,750 issued to Munari ("Munari"), U.S. Patent 7,237,573 issued to Graham (Graham”), U.S. Patent Application Publication 2015/0276689 by Watanabe et al. ("Watanabe"), U.S. Patent 9,163,618 issued to Wikfors et al. ("Wikfors") and U.S. Patent Application Publication 2015/0021265 by Jackson et al. (“Jackson”).

As for claim 1, AAPA discloses an analyzing device (Fig. 3) comprising:
an extractor (304-308) configured to output the supercritical fluid containing a sample component;
a column (309) provided on a first flow passage and configured to separate a sample component from a supercritical fluid; and
a first pressure controller (311) configured to control a pressure of a first fluid in the first flow passage.
	AAPA does not disclose a splitter and a second pressure controller as recited.
However, Munari discloses a splitter (28) configured to split supercritical fluid (col. 1, lines 29-35; col. 3, lines 42-47) containing a sample component to flow separately as a first fluid in a first flow passage (38) and as a second fluid in a second flow passage (between 28 and 36, 37); and a second controller (34) configured to control a flow of the second fluid in the second flow passage.  Furthermore, Graham discloses that splitting fluid flow with a splitter is a well-known technique that allows 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the analyzing device of AAPA by including the splitter and second controller as disclosed by Munari and Graham in order to direct only a small portion of the eluent through the column (Munari: col. 1, lines 29-35) so that chromatography can be performed with new detection techniques, such as mass spectrometry (Graham: col. 1, lines 27-39).
Although AAPA as modified by Munari and Graham discloses that the flow of the fluid can be controlled by varying the pressure of the fluid in the second flow passage (Munari: col. 7, lines 33-38), AAPA as modified by Munari and Graham does not explicitly disclose that the second controller is configured to control pressure in a second flow passage.
However, Watanabe discloses a second pressure controller (20) configured to control a pressure of a second fluid in a second flow passage (19).  Furthermore, Wikfors and Jackson each disclose that pressure must be maintained above a critical pressure for a supercritical fluid in a flow path (Wikfors: col. 26, lines 17-19 and Jackson: paragraph [0003]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second controller of AAPA, Munari and Graham to be a pressure controller as disclosed by Watanabe, Wikfors and Jackson in order to maintain the pressure in supercritical fluid (Wikfors: col. 26, lines 17-
AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that a flow rate of the first fluid in the first flow passage and a flow rate of the second fluid in the second flow passage are determined by a preset split ration depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage.  Since the prior art discloses the same structure as the claimed invention, the prior art has the same function as the claimed invention.  Also see Graham: col. 5, line 67 - col. 6, line 31, which discloses the claimed ratio for a similar structure.  Lastly, regarding the recitation that a flow rate of the first fluid in the first flow passage and a flow rate of the second fluid in the second flow passage are determined by a preset split ration depending on a ratio of the pressure in the first flow passage to the pressure in the second flow passage, the examiner notes that the broadest reasonable interpretation of this limitation includes the intended use of the analyzing device.  For example, the claimed analyzing device may be manually controlled by a user who manually controls the first and second pressure controllers to achieve the claimed preset split ratio to control the flow rates in the flow passages.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus discloses all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the prior art discloses all the structural limitations of the claimed invention, the claimed invention does not distinguish itself over the prior art.

As for claim 3, AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that a sum of values of the pressure in the first flow passage and the pressure in the second flow passage is a value of a pressure exceeding a critical pressure of the supercritical fluid because the pressure in the first flow passage is a value exceeding the critical pressure of the supercritical fluid (Wikfors and Jackson each disclose that pressure must be maintained above the critical pressure in supercritical fluid.  Wikfors: col. 26, lines 17-19 and Jackson: paragraph [0003]).

As for claim 4, AAPA as modified by Munari, Graham, Watanabe, Wikfors and Jackson discloses that the first pressure controller (AAPA: 311) has a first pressure controlling valve (AAPA: 311) provided on the first flow passage, and the second pressure controller (Munari: 34 and Watanabe: 20) has a second pressure controlling valve (Watanabe: 20) provided on the second flow passage (Munari: between 28 and 36, 37 and Watanabe: 19).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853